Claek, J.
On habeas corpus and accompanying certiorari, plaintiff Tinholt seeks to avoid the sentence imposed, contending that by indefinite and unreasonable postponement of sentence the court lost jurisdiction.
On November 14, 1922, in the November term of the court, he was convicted of violating the prohibition law. On December 8th following, that 'being the general sentence day of the term, he appeared for sentence. It seems that the prosecuting attorney was hopeful of obtaining, by the aid of plaintiff, evidence of other violations and requested a postponement of sentence. Plaintiff consented to an indefinite postponement. No order was entered, but the court informed plaintiff “that the sentence would be delayed and that he could appear later for sentence.” On April 18, 1923, he was notified to appear for sentence on April 20th following. He appeared and objected to sentence for the reasons stated. Sentence was then pronounced.
By consenting, plaintiff has waived the right to complain of the indefinite postponement. Assuming that, though the agreed postponement was indefinite, the delay thereunder should not be unreasonable, we find, under the circumstances, no unreasonable delay. See 16 C. J. p. 1277; 8 R. C. L. p. 249; 39 L. R. A. (N. S.) 242; People v. Kennedy, 58 Mich. 372; People v. Reilly, 53 Mich. 260.
The writs are dismissed.
Wiest,. C. J., and Fellows, McDonald, Bird, Sharpe, Mooee, and Steere, JJ., concurred.